department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date date employer identification numbers uil legend a b c d e f x dear --------------- this is in response to a letter from your authorized representative requesting rulings on your behalf regarding a proposed statutory merger and its effect under sec_501 sec_509 and sec_511 through of the internal_revenue_code facts a is exempt from federal_income_tax under sec_501 of the code and is classified as a public charity pursuant to sec_509 and sec_170 a is a holding_company that owns or controls several health care related entities a is the sole member of b c and d which are its wholly controlled_subsidiaries a provides management and strategic planning services to these organizations the current membership of a consists of two classes class a and class b class a members consist of local individuals living in the area served by a class a members include local community leaders professionals doctors and retired professionals a’s bylaws provide that the class a members’ have limited voting rights the class b member is e a’s bylaws provide that the class b member has virtually all the voting rights including the power to ratify the election of all of a’s trustees by the class a members a’s board_of trustees is comprised of local community leaders professionals and doctors a majority of a’s trustees is independent of a b c and d a has adopted and carries out a charity care policy a has also adopted a conflicts of interest policy both policies also apply to b c and d b is exempt from federal_income_tax under sec_501 of the code and is classified as a public charity pursuant to sec_509 and sec_170 b operates a hospital and related healthcare centers the hospital has an emergency room that is available to all patients regardless of their ability to pay c is exempt from federal_income_tax under sec_501 of the code and is classified as a public charity pursuant to sec_509 c operates a nursing home d is exempt from federal_income_tax under sec_501 of the code and is classified as a public charity pursuant to sec_509 d is a physician practice organization e is exempt from federal_income_tax under sec_501 of the code and is classified as a public charity pursuant to sec_509 e is the sole voting member of x nonprofit_organizations exempt from federal_income_tax under sec_501 these organizations consist of community hospitals home healthcare agencies and mental health centers located in f and surrounding states e‘s primary purpose is to improve the health status of the communities where these organizations operate e is governed by a board_of trustees which is comprised of local community leaders professionals and doctors a majority of e’s trustees are independent of e e does not have members proposed merger a c and d propose to merge into b in a statutory merger under the f nonprofit corporation act the proposed merger after the proposed merger the surviving entity is referred to as post-merger b post-merger b will continue its current activities and those of a c and d the purposes of the proposed merger are to simplify b’s organizational and governance structure thereby creating more effective oversight by b’s board and to simplify the corporate structure so that the local community will view a b c and d as one community healthcare organization rather than as four separate corporations at the time of the merger the current membership of a will be converted on the same terms and conditions regarding the rights of its members to membership in post-merger b therefore the members of post-merger b will be the same as the current members of a which comprise two classes of members class a and class b the class b member will control and manage post- merger b including the power to ratify the election of all of the trustees of post-merger b by its class a members post-merger b will continue to have and carry out a charity care policy and will continue to have a conflicts of interest policy in connection with or following the proposed merger post-merger b will amend its bylaws to require that a majority of its board_of trustees consists of independent members of the community after the proposed merger post-merger b will change its name to a rulings requested the proposed merger will not adversely affect the tax-exempt status of a b c d or post- merger b as the surviving corporation under sec_501 of the code the proposed merger will not adversely affect the non-private foundation status of a b c d or post-merger b as the surviving corporation under sec_509 of the code the transfer of assets and liabilities from a c and d to b pursuant to the proposed merger will not produce unrelated_business_income to a b c d or post-merger b as the surviving corporation under sec_511 through of the code law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable educational or scientific purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 iv scott on trusts sec_368 sec_372 3rd ed and revrul_69_545 c b sec_509 of the code provides that all organizations described in sec_501 are private_foundations except those described in sec_509 or sec_509 of the code excludes from the term private_foundation an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes an organization whose principal purpose or functions include providing medical or hospital care or medical education or medical_research sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_trade_or_business taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions directly attributable to such business activity with certain modifications sec_512 of the code provides that rents_from_real_property and its incidental related personal_property are not treated as unrelated_business_income unless the real_property is debt-financed under sec_514 debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its charitable functions sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations defines unrelated_business_taxable_income to include the gross_income of an exempt_organization if and to the extent that it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the productions of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_514 of the code defines unrelated_debt-financed_income as income produce from debt- financed property from an unrelated business as discussed in sec_512 revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code it states that a hospital must primarily benefit the community in order to qualify for exemption under this code section one method of establishing a community benefit is through a charity care policy this policy provides free or subsidized care to the indigent in the community such a policy must be communicated to the general_public this ruling also states that when a majority of the board_of directors of a hospital are independent members of the local community no inurement has occurred analysis post-merger b will continue to provide healthcare services to the f community a majority of post-merger b‘s board will be composed of a majority of independent members post-merger b will continue to have and implement a charity care policy and will continue to have a conflict of interest policy the hospital owned by post-merger b will continue to have an emergency room that will be available to all patients regardless of their ability to pay therefore since post-merger b will continue to satisfy the community benefit standard set forth in revproc_69_545 supra post-merger b's tax-exempt status under sec_501 of the code and its classification as other than a private_foundation pursuant to sec_509 and sec_170 will not be adversely affected by the proposed merger the purposes of the proposed merger are to simplify b’s organizational and governance structure thereby creating more effective oversight by b’s board and to simplify the corporate structure so that the local community will view a b c and d as one community healthcare organization rather than as four separate corporations post-merger b will continue to carry on the activities of each of its predecessor organizations a c and d thus the merger of a c and d into b furthers b's charitable purposes therefore the transfer of assets and liabilities pursuant to the proposed merger will be substantially related to a b c d and post-merger b’s tax-exempt purposes within the meaning of sec_1_513-1 of the regulations ruling sec_1 the proposed merger will not adversely affect the tax-exempt status of a b c d or post- merger b as the surviving corporation under sec_501 of the code the proposed merger will not affect the non-private foundation status of a b c d or post- merger b as the surviving corporation under sec_509 of the code the transfer of assets and liabilities from a c and d to b pursuant to the proposed merger will not produce unrelated_business_income by a b c d or post-merger b as the surviving corporation under sec_511 through of the code this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your permanent records this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours debra j kawecki manager exempt_organizations technical group enclosure notice
